United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dulles, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gale R. Thames, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1049
Issued: November 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 22, 2016 appellant, through her representative, filed a timely appeal from a
January 19, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

On July 15, 2016 appellant, through her representative, requested oral argument before the Board. As
appellant’s oral argument request was made more than 60 days after the April 22, 2016 filing of the present appeal,
her request is untimely and the Board will proceed to consideration of the case on the record. See 20 C.F.R.
§ 501.5(b) (providing that a request for oral argument must be submitted in writing to the Clerk of the Board no later
than 60 days after the filing of the appeal).

ISSUE
The issue is whether appellant met her burden of proof to establish a stress-related
condition in the performance of duty.
FACTUAL HISTORY
On October 17, 2014 appellant, then a 42-year-old postal inspector, filed an occupational
disease claim (Form CA-2) claiming that she sustained a swelling condition called idiopathic
angioedema, which particularly affected her face and hands, due to exposure to work factors over
time.4 She asserted that she sustained sporadic episodes of swelling after she was harassed by
her prior supervisor “regarding my OWCP injury.”5 Appellant indicated that she first became
aware of her claimed condition on July 25, 2014 and that she first realized on August 5, 2014
that it was caused or aggravated by her employment. She stopped work on September 27, 2014.
Appellant’s immediate supervisor completed her portion of the Form CA-2 on November 6,
2014 and included an attachment in which she indicated that appellant’s claims of harassment by
her former supervisor were investigated and found to be unwarranted.
Appellant submitted an August 28, 2014 document in which she indicated that, on
June 20, 2014, she had a telephone conference with her prior supervisor about an e-mail he had
sent on that date. She asserted that the supervisor was “aggressive, threatening, and harassing
which completely took me by surprise and caused immediate stress.” Appellant indicated that
the harassment continued for weeks and that she had a meeting with the head of the inspector
division about this claimed harassment. She indicated that she noticed that she suffered swelling
and large hives after some of the incidents of harassment.
Appellant submitted medical evidence in support of her claim, including reports in which
attending physicians diagnosed her with idiopathic angioedema and acute stress disorder.
In a letter dated December 8, 2014, OWCP requested that appellant submit additional
factual and medical evidence in support of her claim. On December 8, 2014 it also requested
additional information from the employing establishment.
Appellant submitted photocopies of photographs she took in mid-July 2014 which she
characterized as showing swelling in her hands, feet, and face. She also submitted additional
medical evidence in support of her claim.
In a December 30, 2014 statement, appellant’s current, immediate supervisor indicated
that appellant’s prior supervisor had a conversation with appellant in June 2014 about a request
that she account for her activities during her workday so that he could use that information to
evaluate her workload and assign her duties that were within the confines of her light-duty
4

OWCP previously accepted that appellant sustained a work-related left knee injury on March 19, 2013. At the
time she filed her Form CA-2 in October 2014, she was working in a light-duty position due to the March 19, 2013
injury. This other claim is not before the Board on the present appeal.
5

Evidence of record reveals that appellant worked this prior supervisor until some point in September 2014.

2

restrictions. The current supervisor noted that the prior supervisor denied making threatening or
harassing statements to appellant and that appellant had not exhibited any signs of distress during
or after their conversations.
In a decision dated February 23, 2015, OWCP denied appellant’s claim for a stressrelated condition because she had not established any compensable employment factors. It found
that she had not established her claims of harassment, discrimination, and wrongdoing with
respect to administrative matters.
By appeal request form dated June 25, 2015, received July 2, 2015, appellant requested
reconsideration of the February 23, 2015 decision.
In a June 25, 2015 statement, appellant indicated that on June 20, 2014 while performing
her light-duty assignment she received an e-mail from her prior supervisor which outlined
changes to her normal assigned work duties. She indicated that she was asked to provide a
weekly report which showed the work she was performing. Appellant noted that on June 20,
2014 she telephoned her supervisor to inquire why the changes were being made. She contended
that his tone during the conversation was threatening and harassing and that he indicated that she
needed to find her own work to perform or the employing establishment would ship her to
Washington, DC to perform data entry work. Appellant claimed that as a result of receiving the
June 20, 2014 e-mail from her supervisor and the follow-up conversation she had with him the
same day, she became physically and emotionally stressed. She claimed that no other inspector
had to report their work activities to such an extent and indicated that she began to experience
enormous anxiety due to the fear of losing her job.
The record contains a copy of the June 20, 2014 e-mail from the prior supervisor to
appellant. The supervisor indicated that he asked appellant to provide a weekly report of the
work she was doing. The e-mail showed that he noted that he needed the reports to find out what
work appellant was doing and if he needed to provide additional work for her. The supervisor
explained that he was requesting the reports to determine if she was being gainfully employed
while she was working in her light-duty assignment. He also stated that he needed the reports to
assess what work appellant was actually doing at what particular point each week.
Appellant submitted copies of weekly work assignment reports she completed in June
and July 2014, a May 6, 2014 “domicile review” report, and copies of correspondence with her
congressional representative. She also submitted additional medical reports in support of her
claim.
In a statement dated August 12, 2015, appellant’s prior supervisor noted that appellant
had been placed in a light-duty assignment due to an approved workers’ compensation injury.
He denied her allegations that he had threatened her job or threatened to have her transferred to
Washington, DC. The supervisor described his request for appellant to provide him with a
weekly work report and explained why it was needed to ensure that she had sufficient work
available to do in her light-duty assignment. He asserted that it was never his plan to require
appellant to submit the reports for many months, but rather he only intended the requirement to
last long enough to assess her workload.

3

By decision dated January 19, 2016, OWCP denied modification of its February 23, 2016
decision denying appellant’s claim for a stress-related condition, finding that she had failed to
establish any compensable employment factors.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.6 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reduction in
force or his or her frustration from not being permitted to work in a particular environment or to
hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.8 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors are established as occurring and arising from appellant’s
performance of her regular duties, these could constitute employment factors.11 However, for
harassment or discrimination to give rise to a compensable disability under FECA, there must be
evidence that harassment or discrimination did in fact occur. Mere perceptions of harassment or
discrimination are not compensable under FECA.12
Appellant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which she claims compensation was caused or
6

Lillian Cutler, 28 ECAB 125 (1976).

7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
9

William H. Fortner, 49 ECAB 324 (1998).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

11

David W. Shirey, 42 ECAB 783, 795-96 (1991).

12

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

4

adversely affected by employment factors.13 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.14
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.15 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.16
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
and accurate factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.17
ANALYSIS
Appellant alleged that she sustained a stress-related condition as a result of a number of
employment incidents and conditions. OWCP denied her claim because she had not established
any compensable employment factors. The Board must, thus, initially review whether these
alleged incidents and conditions of employment are covered employment factors under the terms
of FECA. The Board notes that appellant’s allegations do not pertain to her regular or specially
assigned duties under Lillian Cutler.18 Rather, appellant has alleged error and abuse in
administrative matters and harassment and discrimination on the part of a supervisor.

13

Pamela R. Rice, 38 ECAB 838, 841 (1987).

14

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

15

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

16

Id.

17

Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

18

See supra note 6.

5

Appellant alleged that her prior supervisor committed wrongdoing by sending her an
e-mail on June 20, 2014 which outlined changes to her normal assigned work duties. She
asserted that this supervisor improperly asked her to provide a weekly report which showed the
work she was performing. Appellant claimed that, as a result of receiving the June 20, 2014
e-mail from her supervisor and the follow-up conversation she had with him the same day, she
became physically and emotionally stressed. She claimed that no other inspector had to report
their work activities to the same extent. Such administrative and personnel matters, although
generally related to the employee’s employment, are administrative functions of the employing
establishment rather than the regular or specially assigned work duties of the employee and are
not covered under FECA. However, the Board has held that, where the evidence establishes
error or abuse on the part of the employing establishment in what would otherwise be an
administrative matter, coverage will be afforded.19
Appellant has not established error or abuse with respect to these administrative matters.
She provided no supporting evidence, such as the findings of grievances or complaints, regarding
her claimed administrative work factors. The supervisor who sent the e-mail on June 20, 2014
and required the production of weekly reports submitted a statement in which he explained that
the reason for the reports was to ensure that appellant had sufficient work available to perform in
her light-duty assignment.20 Appellant has not shown that the supervisor’s actions constituted
anything other than legitimate managing actions of a supervisor or that the supervisor otherwise
committed error or abuse with this respect to administrative matters.21 Thus, she has not
established a compensable employment factor under FECA with respect to her claims that
management committed error or abuse with respect to administrative matters.
Appellant claimed that when she telephoned her prior supervisor on June 20, 2014, to
inquire why changes were being made to her work tasks, his tone during the conversation was
threatening, aggressive, and harassing and that he threatened to transfer her to Washington, DC
to perform data-entry work. She claimed that the prior supervisor subjected her to harassment
and discrimination due to her light-duty status. The Board notes that appellant’s prior supervisor
denied that appellant was subjected to harassment or discrimination and appellant has not
submitted sufficient evidence to establish that she was harassed or discriminated against by her
supervisor.22 Appellant alleged that the supervisor made statements and engaged in actions
which she believed constituted harassment and discrimination, but she provided no corroborating
evidence, such as witness statements, to establish that the statements actually were made or that

19

See supra note 9.

20

The June 20, 2014 e-mail that the supervisor sent to appellant contains a similar explanation of the rationale for
producing the weekly reports.
21

Appellant submitted copies of weekly work assignment reports she completed in June and July 2014, a May 6,
2014 “domicile review” report, and copies of correspondence with her congressional representative. However, none
of these documents shows error or abuse in administrative matters by management.
22

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).

6

the actions actually occurred,23 nor did she submit the findings of grievances or complaints
showing harassment and discrimination by her supervisors. Thus, she has not established a
compensable employment factor under FECA with respect to the claimed harassment and
discrimination.
For the foregoing reasons, appellant has not established any compensable employment
factors under FECA and, therefore, has not met her burden of proof to establish an emotional
condition in the performance of duty.24
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a stressrelated condition in the performance of duty.

23

See William P. George, 43 ECAB 1159, 1167 (1992). Appellant alleged that she sustained stress because she
feared losing her job, but the Board has held that fear of a reduction in force or other form of job loss is not
compensable. See supra note 7.
24

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the January 19, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

